Dear Ms. Alcock:
Your request for an Attorney General's Opinion on behalf of the Terrebonne Parish Consolidated Government ("TPCG") has been assigned to me for research and reply. You ask for clarification of Atty. Gen. Op. No. 10-0116, in which this office opined that the Board of Commissioners of the Ascension Parish Fire Protection District No. 3 must first obtain the Ascension Parish Council's approval in the form of an ordinance before submitting to the electors of that district a proposition to authorize the levy of ad valorem taxes. Although you agree with our ultimate conclusion, you ask us specifically to reconsider whether the parish governing authority's approval must be in the form of an ordinance.
You indicate that, like Ascension Parish, the TPCG Home Rule Charter requires an ordinance when the TPCG's governing authority acts to levy taxes. Further, under the Terrebonne Parish Council's ("Council") current procedure, when the governing authority of a special district wishes to propose a new tax or a continuation of a tax, it passes a resolution ordering and calling the election. Next, the governing authority applies to the Council and the State Bond Commission for approval of the election. Then, the Council passes a resolution approving the holding of the election and the proposition to be placed on the ballot. If the proposition is approved, then the Council will vote on an ordinance to levy the tax.
As you point out, a call for an election to levy taxes is not an act that actually levies taxes. It merely allows for a holding of an election to authorize the levy of the tax. This is consistent with La.R.S.18:1284(A) of the Louisiana Election Code, which provides, in pertinent part, that "[t]he election shall be ordered by a resolution of the governing authority of the political subdivision..." Accordingly, the passage of a resolution to call a *Page 2 
special election to authorize the levy of ad valorem taxes is legally sufficient. The passage of an ordinance to call an election to authorize the levy of ad valorem taxes is also legally sufficient but is not required unless dictated by specific provisions of one's charter.
Thus, it is the opinion of this office that, under the Ascension and Terrebonne Parish Home Rule Charters, a resolution by the parish council is legally sufficient to approve the call of a special district election to authorize the levy of ad valorem taxes. We recall Atty. Gen. Op. No. 10-0116 to the extent it conflicts with this opinion.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
JAMES D. "BUDDY" CALDWELL
Attorney General
By:__________________
BENJAMIN A. HUXEN II
Assistant Attorney General
JDC/BAH II
cc: Mr. Mark Stewart, Fire Chief
Ascension Parish Fire
Protection District No. 3
14517 Highway 73
Prairieville, LA 70769